 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 TAUNYA DONAHOE, et al.,                              Case No. 1:20-cv-01827 NONE JLT

12                  Plaintiffs,                         ORDER DIRECTING THE CLERK OF
                                                        COURT TO ASSIGN A DISTRICT
13           v.                                         JUDGE AND TO CLOSE THIS CASE

14 SIERRA PACIFIC MORTGAGE                              (Doc. 13)
   COMPANY, INC., et al.,
15
              Defendants.
16

17           The plaintiffs have notified the Court that they wish to dismiss this case with prejudice as

18 to the named plaintiffs and without prejudice to the class. (Doc. 13) Thus, the Clerk of Court is

19 DIRECTED to assign a district judge for the purpose of closing this case and then to close this

20 action.

21

22

23 IT IS SO ORDERED.

24      Dated:     July 9, 2021                           _ /s/ Jennifer L. Thurston
25                                                CHIEF UNITED STATES MAGISTRATE JUDGE

26
27

28
